MEMORANDUM**
Antonio Poe, a Nevada state prisoner, appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the partial filing fee ordered by the district court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s decision to impose a partial filing fee pursuant to 28 U.S.C. § 1915 and dismissal for failure to pay. Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002). We affirm.
Because Poe failed to comply with the court’s order to pay the $ 4.17 partial filing fee, and offered no reason why he failed to *309pay even though prison records indicated that he possessed adequate funds to pay, the district court did not abuse its discretion. See Alexander v. Carson Adult High Sch., 9 F.3d 1448, 1449 (9th Cir.1993).
Poe’s request for appointed counsel is denied. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.